COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TEXAS DEPARTMENT OF PUBLIC                     §
 SAFETY,                                                        No. 08-13-00117-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                              41st District Court
                                                §
 MERARDO BONILLA,                                             of El Paso County, Texas
                                                §
                        Appellee.                            (TC # 2011-DCV-10226b)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF MAY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.